AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRJCT OF CALIFORNIA

                     United States of America                            AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November I, 1987)
                                v.

                   Gilberto Sarmiento-Guzman                                      CaseNumber: 3:19-mj-21170

                                                                                  Case
                                                                                                                                      c
                                                                                                                                      J')
REGISTRATION NO. 83769298
THE DEFENDANT:
 ~ pka&dgcilcy~woo~~-l~of_C~om~p_la_~_t~~~~~~~~~~~~~~~~~~~~~~­
 D was found guilcy to cooot(s)
      after a plea of not guilcy.                                                                  ._,,, 'fl
      Accordingly, the defendant is adjudged guilcy of such cooot(s), which involve the following ~fgen~s):
                                                                                                                                ·11       ):;:i>
Title & Section                   Nature of Offense                                                                 Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilcy on cooot(s)
                                                       --------------------
 0 Count(s) _ _ _ __ _ __ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               D TIME SERVED                                  ~ ___7
                                                                                   _____ days
 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all propercy and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Thursday, March 7, 2019
                                                                                Date of Imposition of Sentence


Received -DU
           _S_M_ _ _ _ _ __
                                                                                     ~n~u~ESTANLE               NE
                                                                                               A TES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                          3:19-mj-21170
